Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8, 11-33 and 35 are pending and claim 1-5, 7-8 are examined on merits in this office action to the extant they encompass the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-19, 22, 25, 28, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 recites “adding to said composition an aliphatic, saturated and branched 1-alkanol having a main chain comprising 8 to 16 carbon atoms. It is 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims1-5, 7-19, 22, 25, 28, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New matter). The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 as amended recites “the method aliphatic, saturated and branched 1-alkanol having a main chain comprising 8-16 carbon atoms”, for which the specification does not have a clear descriptive support in the specification. Specification teaches unbranched 1-alcohos of different alkyl chain lengths (C8-C16) (page 47) broadly teaches that the reconfiguring modulator may be branched or unbranched, with the branched variants comprising substitutions along the “main chain”. Specification teaches that an unbranched chain is preferred and the reconfiguring modular may be saturated to various extents (page 27). However, throughout the specification, branched saturated 1-alkanol having a main chain comprising 8-16 carbon atoms has not been mentioned or have a clear descriptive support. 
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8, 11-19, 22, 28, 32 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is directed to unmasking an endotoxin in a composition, the method comprising contacting the composition with an aliphatic, saturated and branched 1-alkanol having a main chain comprising 8 to 16 carbon atoms. The recitation “unmasking of an endotoxin” encompasses unmasking the endotoxin from various endotoxin masker and the endotoxin masker encompasses various structurally and functionally divergent compounds. The aliphatic, saturated and branched 1-alkanol having a main chain comprising 8 to 16 carbon atoms” encompasses various types of aliphatic structures with various substitutions on the main chain including aliphatic hydrocarbons. Therefore, as described above, the aliphatic, saturated and branched 1-alkanol encompasses a large number of distinct compounds for the process of unmasking various endotoxins from various endotoxin masker as claimed in claim 1:
[AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: textbox (The circle showing branches on the main chain)] 
    PNG
    media_image1.png
    391
    362
    media_image1.png
    Greyscale
,   
    PNG
    media_image2.png
    166
    386
    media_image2.png
    Greyscale
,


    PNG
    media_image3.png
    82
    123
    media_image3.png
    Greyscale
,  
    PNG
    media_image4.png
    78
    193
    media_image4.png
    Greyscale
,  
    PNG
    media_image5.png
    56
    151
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    114
    266
    media_image6.png
    Greyscale
 and so on, for which the specification does not have a clear descriptive support for a method of unmasking various endotoxin from various maskers.
However, throughout the specification, the disclosure is very limited to saturated long chain alcohols having C8-C16 aliphatic hydrocarbon chain and even among these, alkyl chains of only C12 to C14 (1-dodecanol and 1-tetradecanol) showed considerable un-musking of endotoxin from polysorbate/citrate as the specification teaches that recoveries using alcohols with alkyl chains below or above C12 and C14 are below 10% (Table 2 and page 43, lines 3-5). The specification does not have a 
Specification teaches that even with I-dodecanol, unmasking from Triton X-100 is not efficient (Table 3 and page 45, lines 5-7). Specification teaches that reasonable unmasking from Triton X-100 could only be achieved with a combination of CaCl2, BSA, SDS, and 1-dodecanol (page 48, line 23 to page 49, line 1) and unmasking cannot be achieved from all sources by use of 1-dodecanol only (Tables 5-7). Specification further teaches that unmasking from protein (e.g. lysozyme) with 1-dodecanol can only be achieved by using combination of 1-dodecanol, CaCl2, BSA and SDS and not by only 1-dodecanol or combination of 1-dodecanol with BSA and SDS or combination of 1-dodecanol, SDS and CaCl2 (Table 8), which clearly indicates that all types of masking would not be able to be unmasked with all types of compounds encompassed by “aliphatic, saturated and branched 1-alkanol having a main chain comprising 8 to 16 carbon atoms” as claimed in claim 1 and with a combination of all types of agent as encompassed, all types of second heteroatom-substituted aliphatic and all types of proteins as encompassed.
As described in the 35 USC 112, first paragraph rejection, a disclosure in an application, to be complete, must contain such description and details as to enable In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974). Examples and description should be of sufficient scope as to justify the scope of the claims. Markush claims must be provided with support in the disclosure for each member of the Markush group. The court indicated that although applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus and when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  The disclosure of unmasking from few maskers (polysorbate20, polysorbate80) with very limited compounds such as 1-dodecanol and 1-tetradecanol as modulator, cannot be representative of unmasking from various types of masker from various types of modulators as encompassed. There is no guidance, description for a single saturated branched fatty alcohol in the specification and as discussed above, all chain length branched alcohols having 8-16 are not capable of unmasking let alone the unsaturated compounds.   There is no clear description of unmasking a protein (as for example, lysozyme) with all types of branched alcohols and the only description disclosed is with a specific combination of 1-dodecanol, CaCl2, BSA and SDS whereas claim 1 allows unmasking of all types of proteins with all types of saturated branched alcohols having 8-16 carbon atom in the main chain. Therefore, the specification does not have clear descriptive support for unmasking of all types of maker from endotoxin with all 
Response to argument
Applicant's arguments filed 10/18/2021 have been fully considered and are persuasive to overcome the rejections under 35 USC 112(b) and 35 USC 103 in view of the amendments. But however, Applicant’s arguments regarding 35 USC 112(a) has been rendered moot in view of the new grounds of modified rejection under 35 USC 112 (a) as described in this office action that are necessitated by Applicant’s amendments.
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641